Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's Amendment filed February 15th, 2022 has been entered. Claims 20, 22 and 28-48 are pending. Claims 20 and 39 have been amended and claims 46-48 have been added by the Applicant. Applicant’s amendment has overcome the claim objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 28-31, 39-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Perreira et al, US 5519370 [Perreira] in view of Tanaka, JP 2006012729 and further in view of Nadkarni et al, US 4999336 [Nadkarni].

at least one fixed contact (56); and
at least one movable continuous contact bridge (66), configured to mechanically contact each of the two fixed contacts (56) in an active state,
where the two fixed contacts (56) and the contact bridge (66) are arranged in a switching chamber with a gas and the gas contains H2 [col. 14, lines 1-5], and
where one fixed contact (56) of the two fixed contacts (56) is formed completely from a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the metallic matrix material [col. 15, lines 5-9].
Perreira fails to explicitly disclose wherein the contact bridge is formed completely from a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the metallic matrix material.
Tanaka discloses (figs. 1-3) a switching device (10) where a movable contact (22) of a contact bridge (21a) is formed completely from a metal matrix composite material [para.0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact material of Perreira with the material taught by Tanaka, thereby providing a contact structure that increase the rigidity, less likely to worn or deformed and thus prolong the life of the contacts for a long time.
Tanaka fails to disclose the contact bridge formed completely from a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the metallic matrix material.
Nadkarni discloses electrical contact members [abs] (example a contact bridge) formed completely from a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the metallic matrix material [col. 5, lines 45-51].

Regarding claim 39, Perreira discloses (figs. 17-18) a switching device (51) comprising:
at least two fixed contacts (56); and
at least one movable continuous contact bridge (66), configured to mechanically contact each of the two fixed contacts (56) in an active state,
where at least one of the contacts (56) includes a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the matrix material [col. 15, lines 5-9], 
where the contacts (56,66) are arranged in a switching chamber with a gas and the gas contains H2 [col. 14, lines 1-5].
Perreira fails to explicitly disclose wherein the movable contact bridge is formed completely from the metal matrix composite material.
Tanaka discloses (figs. 1-3) a switching device (10) where a movable contact (22) of a contact bridge (21a) is formed completely from the metal matrix composite material [para.0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact material of Perreira with the material taught by Tanaka, thereby providing a contact structure that increase the rigidity, less likely to worn or deformed and thus prolong the life of the contacts for a long time.
Tanaka fails to disclose the contact bridge formed completely from a metal matrix composite material comprising a metallic matrix material and a filler dispersed within the metallic matrix material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact bridge of Tanka with the teaching of the material of Nadkarni, thereby providing that contacts and the contact bridge are of the same material, thus achieving high electrical, and thermal conductivity and improved mechanical and physical properties in a single material.
Regarding claims 22 and 40, Perreira further discloses where the switching device (51) has at least two fixed contacts (56) and all fixed contacts include the metal matrix composite material [col. 15, lines 5-9].
Regarding claims 28 and 41, Perreira further discloses where the metal matrix composite material includes copper or a copper alloy as the metallic matrix material [col. 15, lines 5-9].
Regarding claims, 29 and 42, Perreira further discloses where the filler includes a metal oxide (copper- alumina) [col. 15, lines 5-9].
Regarding claims 30 and 43, Perreira further discloses where the filler includes an oxide comprising aluminum [col. 15, lines 5-9].
Regarding claims 31 and 44, Perreira further discloses where the filler is formed of particles (alumina is powdered particles).
Regarding claim 38, Perreira further discloses where the gas has a content of at least 50% H2 [col. 14, lines 1-5].
Regarding claims 46 and 47, Perreira further discloses where the contact bridge (66) is a contact plate.
.
Claims 32-37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Perreira, Tanaka and Nadkarni and further in view of Arato et al, US 5589652 [Arato].
Regarding claims 32 and 33, Perreira, Tanaka and Nadkarni fail to disclose wherein the particles have an average size of less than 1 um, claim 32; and less than or equal to 0.1 um, claim 33.
Arato discloses a metallic member where particles have an average size of less than 1 um and less than or equal to 0.1 um. (200 nm) [col. 3, lines 38-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact material of Perreira with the material taught by Arato, thereby providing filler particles that increases wear resistance, high strength and thermal properties for electric contacts.
Regarding claims 34-37, Perreira, Tanaka and Nadkarni fail to disclose wherein the proportion of the filler in the matrix material is less than or equal to 2 wt.%, claim 34; less than or equal to 1 wt.%, claim 35; less than or equal to 0.3 wt.%, claim 36; and greater than or equal to 0.2 wt.%, claim 37.
Arato discloses a metallic member where a proportion of the filler in the matrix material is less than or equal to 2 wt. %, claim 34; less than or equal to 1 wt. %, claim 35; less than or equal to 0.3 wt. %, claim 36; and greater than or equal to 0.2 wt. %, claim 37 [col. 8, lines 9-19].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the filler material of Perreira with the filler material taught by Arato, thereby providing filler particles with weight percentages that increases wear resistance and high strength and improved thermal properties for electric contacts.
Regarding claim 45, Perreira, Tanaka and Nadkarni fail to disclose wherein the particles have an average size of less than 1 um.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact material of Perreira with the material taught by Arato, thereby providing filler particles that increases wear resistance, high strength and thermal properties for electric contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833